Hinman, J.
The defendant, one of the firm of Lawrence & Stevens, ordered of the plaintiff certain castings, which were sent to Norfolk, according to the defendant’s directions, not informing him for whom they were ordered. The plaintiff supposed that they were intended for the firm of N. B. Stevens & Co., which had consisted of the defendant and Augustus P. Lawrence, and he accordingly charged them to that firm, and commenced his suit against them as partners. But in April, 1851, previous to the ordering of the castings, the old firm was dissolved, and a .new copartnership formed between the defendant and E. Grove Lawrence, under the name of Lawrence & Stevens; and, as due notice of the dissolution of the old firm was given, and the plaintiff, moreover, had never had any dealings with that firm, he of course could not recover against Augustus P. Lawrence. Stevens, however, was undoubtedly liable, as the goods were ordered by him personally, so that we need not consider what would be the effect if he were liable only as partner with E. G. Lawrence; and the statute, tit. i., chap, xi., sec. 150, made *395it the duty of the court to render judgment against him, because, against him, the plaintiff sustained his case. Accordingly, judgment was so rendered, and Lawrence, who was sued as his partner, had judgment for costs. This is in strict conformity to the statute, and is correct. The original plaintiff is, therefore, entitled to judgment against Stevens, on his motion in error.
In this opinion Storrs, J., concurred. Waite, C. J., was not present.
Judgment affirmed.